office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 ncrotunno postn-123885-08 uilc date date to susan canavello associate area_counsel new orleans small_business self-employed from thomas d moffitt chief branch income_tax accounting subject ----------------------------------------- this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayers year year ------------------------------------------ ------- ------- month ------------ date ----------------------- issue sec_1 if the taxpayers use the cost_indexes_safe_harbor_method provided in revproc_2006_32 to compute the decrease in fair_market_value of their personal-use residential_real_property may the taxpayers also add to the postn-123885-08 casualty_loss an additional_amount reflecting the decrease in fair_market_value of a wharf located on the same parcel of land that the taxpayers computed using one of the methods in sec_1_165-7 may the taxpayers amend the tax_return on which they claimed a casualty_loss for their personal-use residential_real_property using the cost_indexes_safe_harbor_method in revproc_2006_32 to re-compute their casualty_loss using either another safe_harbor method or a method in sec_1_165-7 to determine the decrease in fair_market_value of their property conclusion sec_1 if the taxpayers use the cost_indexes_safe_harbor_method provided in revproc_2006_32 to compute the decrease in fair_market_value of their personal-use residential_real_property they may not add to the casualty_loss an additional_amount computed using one of the methods in sec_1 a reflecting the decrease in fair_market_value of a wharf located on the same parcel of land the taxpayers may amend the tax_return on which they claimed a casualty_loss for their personal-use residential_real_property using the cost_indexes_safe_harbor_method in revproc_2006_32 to re-compute their casualty_loss using either another safe_harbor method or one of the methods in sec_1_165-7 to determine the decrease in fair_market_value of their property facts the taxpayers contend that they sustained damage to the following improvements on their personal-use real_property as a result of hurricane rita a residence a ------------ camp and a wharf the taxpayers claimed a casualty_loss deduction on their year tax_return for the damage to their residence the taxpayers computed the decrease in fair_market_value of their residence by comparing the fair_market_value of the residence immediately before the casualty with the fair_market_value immediately after the casualty the taxpayers did not obtain an appraisal to determine the decrease in value in month of year the taxpayers filed an amended_return for the year tax_year to include as part of their casualty_loss damage to the camp and wharf located on their property the taxpayers re-computed the casualty_loss on their amended_return by using the cost_indexes_safe_harbor_method provided in revproc_2006_32 to determine the decrease in fair_market_value of their residence camp and wharf the casualty_loss was limited to the taxpayer’s basis in the residence camp and wharf the taxpayers’ year return was selected for examination on date while the examination was still open the taxpayers filed a second amended_return for the year postn-123885-08 tax_year on the second amended_return the taxpayers used table sec_4 and of the cost_indexes_safe_harbor_method to calculate the decrease in fair_market_value of their personal_residence the taxpayers calculated the decrease in fair_market_value of their wharf using the cost of repairs method the amended_return did not reflect a loss for damage to the camp the revenue_agent disallowed the portion of the taxpayers’ casualty_loss deduction for the wharf the taxpayers’ representative asserts that the casualty_loss should include both the damage to the residence computed using the cost_indexes_safe_harbor_method and the damage to the wharf computed using the cost of repairs method the taxpayer’s representative contends that the wharf does not constitute personal-use residential_real_property as defined in revproc_2006_32 and thus the loss to the wharf should be calculated separately using the cost of repairs method and added to the loss calculated using the cost_indexes_safe_harbor_method as the taxpayers are no longer claiming a casualty_loss for damage to the camp the casualty_loss to the camp is not discussed in the analysis below law sec_165 of the internal_revenue_code provides that individuals may deduct losses of property arising from fire storm shipwreck or other_casualty or from theft to compute a deductible casualty_loss taxpayers must determine the difference between the fair_market_value of the property immediately before and immediately after the casualty and the adjusted_basis of the property taxpayers may deduct the lesser_of these two amounts minus insurance or other form of compensation they receive or reasonably expect to receive see sec_1_165-1 sec_1_165-1 sec_1_165-7 sec_1_165-7 of the income_tax regulations provides two methods for taxpayers to determine the decrease in fair_market_value of property affected by a casualty the first method is an appraisal an appraisal must reflect only the physical damage to the property and not a general decline in the property’s fair_market_value see sec_1_165-7 the second method is the cost to repair the property see sec_1_165-7 the cost to repair the damaged property may be used as evidence of the decrease in value if the taxpayer makes the repairs and shows that the repairs a are necessary to bring the property back to its condition before the casualty b the amount spent for repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty in determining a casualty_loss involving real_property and improvements thereon not used in a trade_or_business or in any transaction entered into for profit the improvements such as buildings and ornamental trees and shrubbery to the property damaged or destroyed shall be considered an integral part of the property no separate basis need be apportioned to such improvements sec_1_165-7 revproc_2006_32 provides three safe_harbor methods that individuals who suffered property damage from hurricanes katrina rita or wilma may use as alternatives to the methods set forth in sec_1_165-7 and ii to determine the decrease in the fair_market_value of their personal-use residential_real_property that was postn-123885-08 damaged or destroyed by these hurricanes these methods are the insurance_safe_harbor_method the contractor_safe_harbor_method and the cost_indexes_safe_harbor_method section dollar_figure of the revenue_procedure defines personal-use residential_real_property as real_property including improvements such as buildings and ornamental trees and shrubbery that is owned by the individual who suffered a casualty_loss that contains at least one personal_residence and that is not used in a trade_or_business or in a transaction entered into for profit under the insurance_safe_harbor_method an individual may use the estimated loss determined in reports prepared by the individual's homeowners' or flood insurance_company setting forth the estimated loss the individual sustained as a result of the damage to or destruction of the individual's personal-use residential_real_property from hurricanes katrina rita or wilma to determine the decrease in fair_market_value of the property under the contractor_safe_harbor_method an individual may use the contract_price for the repairs specified in an itemized contract prepared by a contractor licensed or registered in accordance with state or local regulations and signed by the individual and the contractor setting forth the costs to restore the individual's personal-use residential_real_property to its pre-hurricane condition to determine the decrease in the fair_market_value of the individual's personal-use residential_real_property under the cost_indexes_safe_harbor_method an individual may use one or more cost indexes to determine the decrease in fair_market_value of the individual’s personal-use residential_real_property section dollar_figure provides that the cost indexes method applies only to the following types of improvements to the personal-use residential_real_property the personal_residence detached structures and pressure-treated wood decking if there is any other type of improvement to the property an individual may use the cost_indexes_safe_harbor_method to determine the decrease in fair_market_value of the personal-use residential_real_property but may not add on any amount for any other type of improvement as one example the revenue_procedure provides that an individual may not use the cost_indexes_safe_harbor_method for a deck made of synthetic material or hardwood that is not pressure treated therefore if an individual chooses to utilize the cost_indexes_safe_harbor_method then the amount determined represents the total decrease in fair_market_value of the personal-use residential_real_property analysis issue in the present case the taxpayers contend that they sustained damage to their residence as well as to a wharf on their personal-use real_property that was attributable to hurricane rita on their first amended_return for tax_year year the taxpayers used the cost_indexes_safe_harbor_method to compute the decrease in fair_market_value of their personal_residence and added to the casualty_loss an amount reflecting the decrease in fair_market_value of the wharf that was situated on the same postn-123885-08 parcel of land section dollar_figure of the revenue_procedure defines personal-use residential_real_property as real_property including improvements such as buildings and ornamental trees and shrubbery that is owned by the individual who suffered a casualty_loss that contains at least one personal_residence and that is not used in a trade_or_business or in a transaction entered into for profit both the personal_residence and the wharf situated on the taxpayers’ real_property would constitute improvements to the property as indicated above however section dollar_figure of revproc_2006_32 expressly provides that the cost_indexes_safe_harbor_method encompasses only three types of improvements namely a personal_residence a detached structure and a pressure-treated wood deck if there is any other type of improvement on an individual’s personal-use residential_real_property the individual may not add any amount for the other type of improvement the decrease in fair_market_value computed using the cost_indexes_safe_harbor_method represents the decrease in fair_market_value of the entire property including all other types of improvements to the property therefore if the taxpayers used the cost_indexes_safe_harbor_method in determining the casualty_loss for their personal-use residential_real_property they may not add on any amounts to the loss for the damage to the wharf issue the taxpayers may amend their return to use one of the methods for determining the decrease in fair_market_value in sec_1_165-7 namely an appraisal or the cost of repairs alternatively the taxpayers may amend their return to use one of the other safe_harbor methods provided by revproc_2006_32 namely the insurance or contractor_safe_harbor_method assuming the taxpayers comply with the requirements to use these methods the taxpayers may apply only one of the safe_harbor methods to a single parcel of personal-use residential_real_property the taxpayers may use any one of these methods to compute the decrease in fair_market_value of their entire parcel of personal-use residential_real_property because the taxpayers’ property is personal-use property the improvements to the property such as the residence and wharf must be considered an integral part of the property no separate basis is apportioned to the improvements and no separate computation is made for the decrease in fair_market_value of each improvement to the property case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postn-123885-08 please call if you have any further questions george j blaine associate chief_counsel income_tax accounting by _____________________________ thomas d moffitt chief branch income_tax accounting
